Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The present invention pertains to a phacoemulsification tip for cataract surgery comprising: an exterior wall and an interior wall forming a tubular structure having a length, the length including a first sub-length, a second sub-length, and a third sub-length; a lumen formed by the interior wall, comprising: a first section having a first constant diameter along the first sub-length; a second section adjacent to the first section, the second section having a second constant diameter along the second sub-length, the second constant diameter smaller than the first constant diameter; and a third section adjacent to the second section, the third section having a third constant diameter along the third sub-length, the third constant diameter smaller than the second constant diameter; and an opening into the lumen, wherein the opening is adjacent to the third section, wherein the exterior wall has a fourth constant diameter along the first sub-length, the second sub-length, and the third sub-length, and wherein the fourth constant diameter is greater than the first constant diameter.
During the updated search two pieces of relevant art were identified Mehner EP0645161 which teaches a step like device, however the device is made of elastomeric material thus appears to teach away from a constant diameter device.  Swisher CN101119765 teaches a step like device, however the third segment is not adjacent an opening.  Applicant’s arguments pertaining to prior art are persuasive.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/9/22